TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     444444444444444
                                     NO. 03-00-00194-CR
                                     444444444444444


                               Ronnie Darrell Whitt, Appellant

                                               v.

                                 The State of Texas, Appellee


44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR98-342, HONORABLE GARY L. STEEL, JUDGE PRESIDING
44444444444444444444444444444444444444444444444444444444444444444


               Appellant Ronnie Darrell Whitt entered a plea of guilty and was convicted of the

offense of sexual assault. See Tex. Penal Code Ann. § 22.011 (West Supp. 2001). Pursuant to

a plea bargain agreement, the trial court assessed appellant’s punishment at imprisonment for five

years. Because we lack jurisdiction of the appeal, the appeal will be dismissed.

               Appellant waived a jury trial and entered a guilty plea. The punishment assessed

by the trial court does not exceed the punishment recommended by the State and agreed to by

appellant. Appellant gave general notice of appeal. 1 The notice of appeal does not specify that

       1
           NOTICE OF APPEAL

           TO THE HONORABLE JUDGE OF SAID COURT:

         Now comes RONNIE DARRELL WHITT, defendant in the above styled and numbered
cause, on this the 14th day of February 2000, and within 30 days of sentence having been
pronounced against him and files this written notice of appeal of said conviction to the Court of
Appeals, Third Supreme Judicial District, Austin, Texas.
the appeal is for a jurisdictional defect; it does not specify that the substance of the appeal was

raised by written motion and ruled on before trial; and it does not state that the trial court granted

permission to appeal. Therefore, the notice of appeal is not sufficient to confer jurisdiction on

this Court.    See Tex. R. App. 25.2(b)(3); 2 Scott v. State, 995 S.W.2d 325, 326 (Tex.

App. SHouston [1st Dist.] 1999, no pet.); Trollinger v. State, 987 S.W.2d 166, 167 (Tex.

App. SDallas 1999, no pet.); Hulshouser v. State, 967 S.W.2d 866, 867 (Tex. App. SFort Worth

1998, pet. ref’d).




          WHEREFORE, PREMISES CONSIDERED, Defendant prays this notice of appeal be
entered of record this date.
       2
           Rule 25. 2(b)(3) provides:

           (b) Form and Sufficiency of Notice.

               *****
               (3) But if the appeal is from a judgment rendered on the defendant’s plea of guilty
                   or nolo contendere under Code of Criminal Procedure article 1.15, and the
                   punishment assessed did not exceed the punishment recommended by the
                   prosecutor and agreed to by the defendant, the notice must:

                     (A) specify that the appeal is for a jurisdictional defect;

                     (B) specify that the substance of the appeal was raised by written motion and
                         ruled on before trial; or

                     (C) state that the trial court granted permission to appeal.

Tex. R. App. P. 25.2(b)(3).

                                                  2
               Although in one of his points of error appellant claims his plea was involuntary,

“Rule 25. 2(b) does not permit the voluntariness of a plea to be raised on appeal.” Cooper v.

State, No. 1100-99, slip op. at 12 (Tex. Crim. App. April 4, 2001).

               Moreover, rule 25. 1(d) does not allow an appellate court to permit amendment of

the notice of appeal to correct jurisdictional defects. Tex. R. App. P. 25.1(d); see also State v.

Riewe, 13 S.W.3d 408, 413 (Tex. Crim. App. 2000); Saldana v. State, 30 S.W.3d 489, 490

(Tex. App. SSan Antonio 2000, no pet.).

               Because appellant entered into a plea bargain agreement that was honored, his

general notice of appeal fails to confer appellate jurisdiction on this Court.

               The appeal is dismissed.




                                              Carl E. F. Dally, Justice

Before Justices Yeakel, Patterson and Dally

Dismissed

Filed: April 19, 2001

Publish




*
    Before Carl E. F. Dally, Judge (retired), Court of Criminal Appeals, sitting by assignment.
    See Tex. Gov’t Code Ann. § 74.003(b) (West 1998).


                                                 3